Citation Nr: 9923141	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-42 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for herpes simplex, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
right femur calcified periosteal hematoma with traumatic 
myositis ossificans. 

3.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a right anterior thigh lipoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in August 
1992, and the veteran appealed to the Board of Veterans' 
Appeals (Board).  In June 1996, the Board rendered final 
decisions on other issues which had been appealed, and 
remanded the claims currently at issue to the RO for further 
development.  In March 1999, the veteran provided testimony 
during a hearing which was held at the Board before the 
undersigned Board member.


REMAND

Preliminarily, the Board notes that, by law, the Board's 
statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record in one of its final decisions must be sufficient to 
enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

Next, the Board notes that the veteran's claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107.  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In general, an allegation of an 
increase in disability is sufficient to establish a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Since the claims are well 
grounded, VA has a statutory duty to assist the veteran with 
them prior to rendering its final decisions on the claims.  
38 U.S.C.A. § 5107 (West 1991).

Herpes simplex

During the hearing which was held before the undersigned in 
March 1999, when the veteran was being questioned about the 
recent frequency of and instances of treatment he had had for 
his service-connected herpes simplex disability, he indicated 
that he had been treated for it six to seven months 
beforehand.  The most recent VA outpatient treatment records 
which are contained in the claims folder are dated in March 
1997.  Accordingly, any pertinent and specific medical 
records dating from March 1997 to present should be obtained 
and considered.  If after reviewing them, the RO determines 
that another VA dermatology examination is warranted for any 
reason, it should order one and ensure that the examination 
report is adequate for rating purposes.

Right femur myositis ossificans

The veteran has had a cerebrovascular accident.  There is of 
record an August 1997 report of a VA orthopedic examination 
which indicates that the veteran has atrophy of the thigh 
muscles of both legs, and which opines that the veteran's 
service-connected right femur myositis ossificans is 
nondisabling.  During the veteran's March 1999 hearing, the 
veteran indicated that his right leg is stiff and painful and 
that due to weakness brought on with use, it gives out on him 
at times.  In light of the above, the Board believes that 
another VA orthopedic examination is warranted.  

The representative has requested consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), see DeLuca 
v. Brown, 8 Vet.App. 202 (1995) (indicates that pain may be 
the basis for an increased rating for a musculoskeletal 
disability, to the extent the pain is indicated to be 
debilitating by clinical findings, regardless of whether or 
not orthopedic disability Diagnostic Code criteria are met), 
and so the RO should thereafter consider these provisions.

Right thigh lipoma residuals

During the hearing which was held at the Board in March 1999, 
the veteran reported having sensation symptoms from his right 
thigh lipoma excision scar.  Although the August 1997 VA 
examination revealed that the scar was well healed, the 
veteran testified that it was tender.  In light of the above, 
another VA examination is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain and 
incorporate into the claims folder any 
additional records of treatment pertinent 
and specific to herpes simplex, myositis 
ossificans, and lipoma excision residuals 
which the veteran has received, including 
specifically since March 1997 with 
respect to herpes simplex.  If after 
reviewing the records, the RO determines 
that another VA dermatology examination 
is warranted for the veteran's 
service-connected herpes simplex 
disability, the RO should ensure that an 
adequate examination is conducted.  If an 
examination is conducted, the examiner 
should be asked to carefully describe any 
manifestations of the service-connected 
herpes simplex, and to distinguish such 
manifestations from those which may be 
attributable to other skin disorders 
found present.  

2.  A VA orthopedic examination should be 
conducted to evaluate the nature, extent, 
and severity of the veteran's 
service-connected right femur myositis 
ossificans disability.  If unrelated 
disability is present, the manifestations 
attributable to such disability should be 
distinguished from any attributable to 
the service-connected disability. The 
claims folder should be made available to 
the examiner prior to the examination.  
All pertinent tests and studies should be 
conducted, and the results thereof should 
be reported in detail.  

The examiner should examine the veteran 
to determine whether or not there is 
present any inability to perform normal 
working movement with normal excursion, 
strength, speed, coordination, and 
endurance; any weakness; any functional 
loss due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran when undertaking 
the motion; any evidence of disuse, 
through atrophy, the condition of the 
skin, absence of normal callosity, or the 
like; any excess fatigability, 
incoordination, impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, or 
atrophy of disuse; and any instability of 
station, disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  If they are present, the 
examiner should indicate the extent 
thereof and, importantly, the extent, if 
any, that they are associated with the 
veteran's service-connected right femur 
myositis ossificans disability.

3.  An appropriate VA examination should 
be conducted to examine the veteran's 
service-connected right anterior thigh 
lipoma excision scar.  The examiner 
should describe its clinical 
characteristics, including clinical 
evidence as to whether or not it is 
tender and painful on objective 
demonstration, and whether there is any 
associated impairment of sensation.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
results of the requested record 
development as well as the requested 
examination reports to ensure compliance, 
respectively, with 38 C.F.R. § 3.159 
(1998) and the directives of this remand, 
and if they are not, the RO should 
implement corrective procedures. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues, including, with 
respect to the claim for an increased 
rating for right femur myositis 
ossificans, in light of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which contains all necessary 
information.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that its failure to comply with the terms 
of this remand will result in another remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on any relevant matter at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

